Case 1:01-cr-00455-LMB Document 1940 Filed 05/14/20 Page 1 of 1 PageID# 131


                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT
                   1100 East Main Street, Suite 501, Richmond, Virginia 23219

                                       May 14, 2020

                          ____________________________

                               RECORD REQUEST
                          ____________________________

No. 20-6717,     US v. Zacarias Moussaoui
                 1:01-cr-00455-LMB-1

TO: Fernando Galindo
Please file the record in the above-referenced case in this court. If the record is
transmitted in electronic form, please ensure that any paper or sealed portions of
the record are also transmitted to this office (this includes paper state court records
filed in the district court).

For appeals in social security cases, please transmit any social security records
filed in the district court. For appeals stemming from criminal cases, the
presentence report is required.

If there is anything that will delay transmission of the record, please notify me.

Cathi Bennett, Deputy Clerk
804-916-2702
